 In the Matter of LONE STAR DEFENSE CORPORATIONandUNITED ASSO-CIATION OF JOURNEYMEN PLUMBERS & STEAMFITTERS & APPREN-TICES Or THE UNITED STATES AND CANADA, LOCAL 237, AFLCase No. 16-R-1340.-Decided August 28, 194.5Messrs. K. M. PrichardandR. W. Elk,of Texarkana, Tex., for theCompany.Messrs. D. L. JohnsonandHarry M. Thomas, Jr.,of Texarkana,Tex., for the Union.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Association of JourneymenPlumbers &-, Steamfitters & Apprentices of the United States and Can-ada, Local 237, AFL, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Lone Star Defense Corporation, Texarkana, Texas,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William J.Scott, Trial Examiner. Said hearing was held at Texarkana, Texas,on June 29, 1945. The Company and the Union appeared and partic-ipated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence beariilgon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESSOF TFIE COMPANYLone Star Defense Corporation, an Ohio corporation, operates theLone Star Ordnance Plant at Texarkana, Texas, under theterms of a63 N. L.R B, No 91.662514-46-vol 63-38579 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDprime contract with the War Department.Although the plant andits equipment and all materials and supplies are the property of theWar Department, the Company employs the employees and actuallyoperates the plant.'The bulk of all materials and supplies are purchased by the WarDepartment, a substantial amount of which is shipped to the plantfrom points outside the State of Texas.A substantial amount of thegoods produced at the plant is shipped by the War Department topoints outside the State of Texas.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.'-II.THE ORGANIZATION INVOLVEDUnited Association of Journeymen Plumbers & Steamfitters &Apprentices of the United States and Canada, Local 237, affiliatedwith the American Federation of Labor, is a labor organization admit- .ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial accordance with the agreement of the parties andbased upon the entire record, we find that all plumbers, pipe fitters,and boiler house employees of the Company performing pipe fittingwork at the Lone Star Ordnance plant,,Texarkana, Texas, excludingall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.'The Company is reimbursedby the WarDepartment for expenses incurred in operatingthe plant.2SeeMatter of Harvester War Depot, Ine ,02 N L R B. 5203The FieldExaminerreported that the Unionsubmitted a certified petition and that thenames of 28 persons appearing on the petition were listedon the Company'spay roll ofMay 20, 1945, whichcontained the names of 34 employeesin thealleged appropriate unit. LONE STAR DEFENSE CORPORATIONV. THE DETERMINATIONOF REPRESENTATIVES581We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Lone Star De-fense Corporation, Texarkana, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedAssociation of Journeymen Plumbers & Steamfitters & Apprentices ofthe United States and. Canada, Local 237, AFL, for the purposes ofcollective bargaining.k